Napton, Judge,
delivered the opinion of the court.
This case is in all respects like the case of Snadon’s Adm’r vs. Nickell (42 Mo., 169).
In a suit on a note, the only defense was, that the defendant did not execute it, and there was a general verdict for the plaintiff. On this verdict the court entered a judgment' for the amount of the note and interest, which it is plain, on the authority of'the case cited, could not be done.
The judgment is therefore reversed and the cause remanded.
The other judges concur.